Citation Nr: 1704603	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  16-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for peripheral neuropathy of the upper right extremity.

3.  Entitlement to service connection for peripheral neuropathy of the upper left extremity.

4.  Entitlement to service connection for peripheral neuropathy of the lower right extremity.

5.  Entitlement to service connection for peripheral neuropathy of the lower left extremity.

6.  Entitlement to an earlier effective date prior to January 19, 2016 for the grant of service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C. 


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from April 1969 to May 1970.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By way of brief procedural history, the Veteran filed his initial claim for entitlement to service connection for PTSD on June 16, 2010.  In July 2010, the RO notified the Veteran that his character of discharge from the military was under other than honorable conditions and thus a bar to VA benefits.  The Veteran filed a timely notice of disagreement and the Board ultimately denied the Veteran's appeal, finding that the Veteran's character of discharge was under other than honorable conditions.  

On April 30, 2010, the Veteran submitted an application to upgrade the character of service to the Army Board for Correction of Military Record of Proceedings (Army Board).  The Army Board denied the Veteran's application in January 2011.  The Veteran submitted another application to upgrade the character of service on April 14, 2015.  On January 7, 2016, the Army Board granted partial relief and upgraded the character of service to "Under Honorable Conditions (General)."

In a March 2016 rating decision, the RO granted service connection for PTSD effective January 19, 2016, the date of the claim.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A decision on the claims for service connection may affect the outcome of the Veteran's claim for SMC.  As such, the claims are inextricably intertwined.  For this reason, the service connection claims must be resolved prior to resolution of the claim for SMC.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The issue of entitlement to SMC based on aid and attendance, and the service connection claims for a back disability and peripheral neuropathy of bilateral upper and bilateral lower extremities, all to include as secondary to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for entitlement to service connection for PTSD in June 2010.

2.  In a July 2010 letter, VA determined that the Veteran's discharge under other than honorable conditions was a bar to VA compensation benefits; the Veteran appealed the determination; the Board denied the appeal in March 2013 and the decision became final.

3.  On April 30, 2010, an application was made to the Army Board to upgrade the character of service from dishonorable to honorable and the application was denied.

4.  On April 14, 2015, another application was made to the Army Board to upgrade the character of service from dishonorable to honorable and on January 7, 2016, the application was partially granted to upgrade the character of discharge to "Under Honorable Conditions (General)."

5.  VA received a fully developed claim for entitlement to service connection for PTSD on January 19, 2016.

6.  In a March 2016 rating decision, the RO granted service connection for PTSD, effective January 19, 2016, the date the new claim for PTSD was received.


CONCLUSION OF LAW

The criteria for an effective date prior to January 19, 2016, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107 (b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103 (a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has not alleged that notice in this case was inadequate. 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, military personnel records, lay statements, and indicated private medical records have been obtained.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.

Entitlement to an earlier effective date prior to January 19, 2016 for the grant of service connection for posttraumatic stress disorder (PTSD).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

With respect to the correction of military records, as is the case here, under 	 	 38 U.S.C.A. § 5110 (i) and 38 C.F.R. § 3.400 (g), an award is effective from the latest of the following dates: 1) date application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; 2) date of receipt of claim if claim was disallowed; or 3) one year prior to date of reopening of disallowed claim.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the Veteran is entitled to an effective date for the grant of service connection for PTSD of April 14, 2015, but no earlier.

Under 38 U.S.C.A. § 5110 (i) and 38 C.F.R. § 3.400 (g), the three relevant dates under consideration are 1) April 14, 2015 (the date application for change was filed with the service department); 2) June 16, 2010 (date of receipt of claim if claim was disallowed); and 3) January 19, 2015 (one year prior to date of reopening of disallowed claim).  Per the law, the earliest effective date that may be assigned is April 14, 2015, as it is the latest of the three dates. 

The Board has considered whether the Veteran is entitled to an earlier effective date under 38 C.F.R. § 3.156 (c) (3) which provides that an award made based on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  However, because the January 2011 Army Board decision to upgrade the Veteran's character of service to "Under Honorable Conditions (General)" did not exist when VA decided the previously denied claim for PTSD, an earlier effective date under this provision is not warranted.


ORDER

An effective date for the grant of service connection for PTSD of April 14, 2015, but no earlier, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Remand of the Veteran's claim for SMC and service connections claims is warranted for additional development.

The Veteran contends that he has a back disability and peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran served in Vietnam.

With respect to the back, the Veteran underwent a VA examination to determine the etiology of his back disability; however, the provided opinion is inadequate because the examiner indicated an inability to provide an opinion without speculation.  Upon remand, the examiner must provide an adequate opinion regarding the etiology of the Veteran's back disability.

The Veteran has not been afforded a VA examination to determine the etiology of his claimed peripheral neuropathy.  The Board notes that the Veteran does not have a definitive diagnosis for peripheral neuropathy; however, the record contains a letter from a private examiner that indicates a diagnosis of neuropathy that was crossed out and replaced with myopathy.  The Board needs clarification of the Veteran's current diagnosis as well as an adequate opinion regarding any neurological disability.

In light of the remand, updated VA records should be obtained.  See 38 C.F.R. 	 § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.  If no such records are available, clearly document the claims file to that effect.

2.  Upon completion of directive #1, schedule the Veteran for an examination to determine the etiology of his back disability.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion on the following:

Is it as likely as not that the back disability was incurred in, caused by, or otherwise related to, the Veteran's military service?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Upon completion of directive #1, schedule the Veteran for a VA neurological examination to determine any neurological diagnoses of the Veteran's upper and lower extremities, to include peripheral neuropathy and myopathy.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

For each neurological condition found to be present in each extremity, the examiner should provide an opinion on the following:

Is it as likely as not that the neurological condition was incurred in, caused by, or otherwise related to, the Veteran's military service, to include herbicide exposure?

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for entitlement to service connection for a back disability, entitlement to service connection for peripheral neuropathy of the upper right extremity; upper left extremity; lower right extremity; and lower left extremity, and entitlement to SMC based on aid and attendance.   If any of the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


